                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

TEDDY CHIQUITO,

              Petitioner,

vs.                                                              No. 1:18-cv-00963-KWR-SCY

UNITED STATES and
NAVAJO POLICE,



                                        JUDGMENT

       THIS MATTER having come before the Court on the Petition for Writ of Error Coram

Nobis filed by Petitioner, Teddy Chiquito (Doc. 1) and the Court having entered its Memorandum

Opinion and Order (Doc. 7) dismissing the Petition,

       IT IS ORDERED that the Petition for Writ of Error Coram Nobis filed by Petitioner,

Teddy Chiquito (Doc. 1) is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.



                                                      ___________________________________
                                                      KEA W. RIGGS
                                                      UNITED STATES DISTRICT JUDGE
